Citation Nr: 0524128	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  01-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension with heart 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to August 
1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
hypertension with heart disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This appeal was remanded by the Board in October 2003 for 
further development, to include obtaining outpatient records 
from the VA Medical Centers in Houston and Lufkin, contacting 
the veteran for further information regarding an alleged 
hospital stay at Clark Air Force Base in Manila, and 
obtaining a waiver allowing the RO to request medical records 
from Delta Airlines.  The Board acknowledges that the RO 
complied with the Board's instructions.  

However, in a subsequently received June 2004 Statement in 
Support of the Claim (VA Form 21-4138), the veteran indicated 
that the Social Security Administration (SSA) has granted him 
disability benefits due to his heart condition and high blood 
pressure.  Since some of the records upon which the federal 
agency's decision was based may be relevant to this appeal, 
the veteran's SSA records should be obtained.  VA has a duty 
to obtain SSA records when they may be relevant and VA has 
actual notice that the veteran is receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Accordingly, the RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2)(2004).

As noted above, the RO was instructed to contact the veteran 
and request further information regarding an alleged hospital 
stay at Clark Air Force Base in Manila; and a waiver allowing 
the RO to request medical records from Delta Airlines.  The 
veteran failed to provide any further information regarding 
his alleged hospital stay and although he signed a waiver for 
the RO to obtain medical records from Delta Airlines, he 
failed to provide an address.  The RO followed up on its 
requests for further information and an address for Delta 
Airlines in December 2004, but there was no response from the 
veteran.  Since this case must be remanded to obtain the 
veteran's SSA records, the Board finds that the RO should 
make another attempt to obtain the putative Air Force and 
Delta Airline medical records. 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

2. The veteran indicates that he received 
in-patient hospital treatment at Clark 
Air Force Base in Manila, Philippines in 
service in 1962 when he was hit in the 
face with a flare.  During his 
hospitalization the veteran states he was 
diagnosed with hypertension.  Please 
contact the veteran and ask him to 
provide as much information as possible 
about the specific dates (month and day) 
and places of treatment; including the 
name of the military hospital or clinic, 
if known.  

3.  The RO should make another attempt to 
obtain any copies of medical records of 
the veteran related to his application 
for employment for Delta Airlines in 1963 
or 1964.  

4. After the development requested above 
is completed to the extent that is 
possible, if the veteran provides any 
additional information concerning his 
alleged treatment while on active duty in 
the Philippines, furnish this information 
to the National Personnel Records Center 
(NPRC), and any other appropriate records 
repository, in requesting all available 
clinical records concerning the period(s) 
of in-patient care identified.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for hypertension 
with heart disease, with consideration of 
all of the evidence obtained since the 
issuance of a supplemental statement of 
the case (SSOC) in May 2005.

7.  If the RO's decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC, which must 
contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the 
record since the May 2005 SSOC.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


